DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanunikov (US 20210129333 A1).
	Regarding claim 1, Kanunikov teaches A processor-implemented method for bin packing, comprising: ([0019] Systems and methods for robotic systems with wall-based packing mechanisms are described herein. [0038]  the robotic system 100 (e.g., at one or more of the units and/or robots described above) can include electronic/electrical devices, such as one or more processors 202)
fetching an object list as input, using one or more hardware processors, wherein the object list comprises a plurality of objects and one or more characteristics of each of the plurality of objects; ([0041]  the storage devices 204 can store master data 252 that includes descriptions of objects (e.g., boxes, cases, and/or products) that may be manipulated by the robotic system 100. In one or more embodiments, the master data 252 can include registration data 254 for each such object. The registration data 254 can include a dimension, a shape (e.g., templates for potential poses and/or computer-generated models for recognizing the object in different poses), a color scheme, an image, identification information (e.g., bar codes, quick response (QR) codes, logos, etc., and/or expected locations thereof), an expected weight, other physical/visual characteristics, or a combination thereof for the objects expected to be manipulated by the robotic system 100.)
determining one or more objects to be packed in a packing space using the one or more hardware processors, from among the plurality of objects, based on the one or more characteristics of each of the objects; ([0147] FIG. 11 is a flow diagram for a first example method 1100 of operating the robotic system 100 of FIG. 1 in accordance with one or more embodiments of the present technology. The method 1100 can be for deriving the packing plans 700 of FIG. 7A for placing objects (e.g., packages, cases, and/or boxes) into a container (e.g., the cart 410 of FIG. 4A and/or the cage 420 of FIG. 4C). The method 1100 can be implemented based on executing the instructions stored on one or more of the storage devices 204 of FIG. 2)
generating a primary placement sequence for the one or more objects to be packed in the packing space, using the one or more hardware processors; ([0073] FIG. 7A is an illustration of an example packing plan 700 in accordance with one or more embodiments of the present technology. The robotic system 100 can use the discretized models 600 of FIG. 6 to derive the packing plan 700 that includes derived placement locations for a set of objects within or on the placement platform 308 of FIG. 3 (e.g., a container). The packing plan 700 can represent the placement locations and/or the placed objects in 2D and/or 3D. )
packing the one or more objects based on the primary placement sequence, using the one or more hardware processors; ([0200] At block 1116, the robotic system 100 can implement the packing plan 700 (resulting from real-time processing or offline processing) for placing the available packages 742 in the container(s).)
determining a safety score for the packing of each of the one or more objects, using the one or more hardware processors; ([0210] At decision block 1212, the robotic system 100 can determine whether the computed area/space is greater than one or more minimum threshold requirements for packing area/space. For example, the robotic system 100 can compare the size/dimensions of the placement zone to a minimum threshold generically applicable to all containers. Additionally or alternatively, the robotic system 100 can compare the size to that of the existing packing plan 700.)
determining whether the determined safety score of each object exceeds a threshold of safety score, using the one or more hardware processors; and (Fig. 12 no 1214 or yes 1216)
executing a corrective action if the determined safety score is below the threshold of safety score using the one or more hardware processors, wherein the corrective action corrects placement of the object in the packing space.  ([0211] When the available placement area/space fails to satisfy the compared threshold(s), such as illustrated at block 1214, the robotic system 100 can reload or replace the container at the task location 116)
Regarding claim 2, Kanunikov teaches The processor-implemented method as claimed in claim 1, wherein generating the primary placement sequence comprises: ([0073] FIG. 7A is an illustration of an example packing plan 700 in accordance with one or more embodiments of the present technology. The robotic system 100 can use the discretized models 600 of FIG. 6 to derive the packing plan 700 that includes derived placement locations for a set of objects within or on the placement platform 308 of FIG. 3 (e.g., a container). The packing plan 700 can represent the placement locations and/or the placed objects in 2D and/or 3D.)
determining Internal Corner Points (ICP) and a Bounding Corner Points (BCP) of each bin from among a plurality of bins in the packing space; ([0087] The robotic system 100 can calculate the footprint density as a ratio between an actual occupied area 764 (e.g., a number of discretization units 602 of FIG. 6 or pixels corresponding to the shaded area) and an empty area 766 (e.g., a number of discretization units 602 corresponding to the enclosed/related areas).)
obtaining dimensions of the one or more objects to be packed; ([0041] The registration data 254 can include a dimension…for the objects expected to be manipulated by the robotic system 100)
determining a bin among the plurality of bins, that can accommodate each of the one or more objects, based on the dimensions of the object and the ICPs and BCPs of the bin; and (Fig. 7 [0058] the robotic system 100 may derive, implement, and/or execute plans to place objects within the cart 410 and/or the cage 420 such that the objects contact and/or are supported by the vertically-oriented walls.)
generating the primary placement sequence based on the bins determined for each object and packing coordinates of each of the bins.  ([0073] FIG. 7A is an illustration of an example packing plan 700 in accordance with one or more embodiments of the present technology. The robotic system 100 can use the discretized models 600 of FIG. 6 to derive the packing plan 700 that includes derived placement locations for a set of objects within or on the placement platform 308 of FIG. 3 (e.g., a container). The packing plan 700 can represent the placement locations and/or the placed objects in 2D and/or 3D. )
Regarding claim 3, Kanunikov teaches The processor-implemented method as claimed in claim 2, wherein determining the ICPs comprises: 
collecting information pertaining to ICPs and BCPs of empty spaces existing in the packing space, after placement of each object in the packing space; ([0087] The robotic system 100 can calculate the footprint density as a ratio between an actual occupied area 764 (e.g., a number of discretization units 602 of FIG. 6 or pixels corresponding to the shaded area) and an empty area 766 (e.g., a number of discretization units 602 corresponding to the enclosed/related areas).)
determining whether the placed object overlaps with one or more of the existing empty spaces;  ([0169] As an illustrative example, the robotic system 100 can calculate a reduced score for the placement combinations 744 or flag locations thereof that violate the overlap requirement 778 of FIG. 7C, the overhang requirement 780 of FIG. 7C, the vertical offset rule 790, the CoM offset requirement 784 of FIG. 7C, or a combination thereof described above. )
determining new ICP-BCP pairs with minimal overlap with the placed object, if the placed object is determined as having overlap with one or more of the existing empty spaces; and ([0090] For example, the horizontal offset rule 776 can be based on an overlap requirement 778, an overhang requirement 780, or a combination thereof. The overlap requirement 778 can include a minimum amount (e.g., a percentage or a ratio of length, width, and/or surface area) of overlap between the stacked packages.)
removing duplicate ICP-BCP pairs from among the determined ICP-BCP pairs.  ([0084] Based on the comparison, the robotic system 100 can eliminate duplicates of the resulting footprints. In some embodiments, the robotic system 100 can further compare transposed, rotated, and/or mirrored versions of the resulting footprints to eliminate related duplicates.)
Regarding claim 4, Kanunikov teaches The processor-implemented method as claimed in claim 2, wherein correcting placement of the object comprising: 
determining new ICPs for placing the object to match a determined ICP-BCP pair of an empty space determined for the object; ([0071] the discretized models 600 can include a container model (e.g., a container footprint model 622 and/or a container profile model 624) for each instance or type of the placement platform 308. The container models 622 and 624 can represent a placement surface (e.g., an inner bottom surface of an object receptacle having a lateral enclosure as illustrated in FIGS. 4A-4D) according to the discretization unit 602. The container models 622 and 624 can be based known or standard-size object receptacles. Moreover, the discretized models 600 can include a gripper footprint model 632 and/or a gripper profile model 634 that represent portions of robotic units used to perform tasks associated with placing the objects (e.g., the target objects 112) on/in the placement platform 308.)
changing current alignment of the object to match the determined new ICP- BCP pair; and ([0077] the robotic system 100 can derive and utilize an axis aligned bounding box (AABB) 730 for a set of objects designated for placement in the container. In other words, the AABB 730 can be a designated planar shape (e.g., a rectangle) that encompasses and/or is coincident with outer-most portions of the objects according to the derived placement plan. For the example illustrated in FIG. 7A, the AABB 730 can be a set of rectangles that are aligned according to a set of predetermined axes (e.g., x, y, and z axes) that coincides with outer-most points of the objects in the packing plan 700)
calibrating one or more hardware components responsible for handling alignment of the object.  ([0061] The gripper assembly 502 may include other components. In some embodiments, the gripper assembly 502 may include a calibration board 518 configured to provide functionalities used to determine location of the gripper assembly 502 and/or one or more portions thereof)
Regarding claim 5, Kanunikov teaches The processor-implemented method as claimed in claim 1, wherein determining the safety score comprises: 
identifying whether packing of an object has violated one or more regulations in a regulation list; ([0090] The horizontal offset rule 776 can include a regulation, a requirement, or a combination thereof for controlling horizontal offsets of vertical edges/surfaces between stacked items. [0092] The support separation rule 786 can include a regulation, a requirement, or a combination thereof for controlling a lateral separation distance 788 between the support packages 774. [0093] The vertical offset rule 790 can include a regulation, a requirement, or a combination thereof for controlling a support height difference 792 between vertical locations of the support packages 774. [0097] The wall-support rule 794 can include a regulation, a requirement, or a combination thereof for controlling placement of objects against/contacting a vertically-oriented container structure. [0100] The tilt-support rule 796 can include a regulation, a requirement, or a combination thereof for controlling placement of objects according to a tilt or a change in pose of the top package 772 with respect to contact between the top package 772 and the support wall 725. [0103] The multiple overhang rule 798 can include a regulation, a requirement, or a combination thereof for controlling placement of multiple/successive overhanging objects.)
determining extent of violation if the packing of the object is identified to have violated one or more of the regulations; ([0099]  the robotic system 100 can derive, analyze, and/or validate potential placement locations that violate the horizontal offset rule 776 but satisfy the wall-support rule 794.)
determining a penalty based on the determined extent of violation; and ([0085] for potential placements of each package, the robotic system 100 can identify and eliminate placements that violate one or more requirements/constraints.)
determining the safety score based on the determined penalty for the identified one or more violations. ([0171] Some examples of unimproved combinations can include when the currently processed placement eliminates the last of the placement combinations 744 in the priority queue 756 due to one or more of the violations and/or when the placement score remains constant for the preferred combinations across a threshold number of iterations. [0197] when the placed package is stacked on/over one or more previously processed packages, the robotic system 100 can eliminate any of the placement combinations 744 that violate the overlap requirement 778, the overhang requirement 780, the vertical offset rule 790, the CoM offset requirement 784, or a combination thereof, described above. In one or more embodiments, the robotic system 100 can eliminate any of the placement combinations 744 that violate fragility ratings of one or more packages under the processed package, such as by estimating the supported weights at the overlapped packages and comparing them to the corresponding fragility ratings. The robotic system 100 may select the placement location based on the remaining combinations.)
Regarding claim 6, Kanunikov teaches A system for bin packing, comprising: ([0019] Systems and methods for robotic systems with wall-based packing mechanisms are described herein. )
one or more communication interfaces; ([0038] one or more communication devices 206)
one or more hardware processors; and ([0038]  the robotic system 100 (e.g., at one or more of the units and/or robots described above) can include electronic/electrical devices, such as one or more processors 202)
a memory storing a plurality of instructions, wherein the plurality of instructions when executed, cause the one or more hardware processors to: ([0038] one or more storage devices 204 [0039] The processors 202 can include data processors (e.g., central processing units (CPUs), special-purpose computers, and/or onboard servers) configured to execute instructions (e.g., software instructions) stored on the storage devices 204)
fetch an object list as input, wherein the object list comprises a plurality of objects and one or more characteristics of each of the plurality of objects; ([0041]  the storage devices 204 can store master data 252 that includes descriptions of objects (e.g., boxes, cases, and/or products) that may be manipulated by the robotic system 100. In one or more embodiments, the master data 252 can include registration data 254 for each such object. The registration data 254 can include a dimension, a shape (e.g., templates for potential poses and/or computer-generated models for recognizing the object in different poses), a color scheme, an image, identification information (e.g., bar codes, quick response (QR) codes, logos, etc., and/or expected locations thereof), an expected weight, other physical/visual characteristics, or a combination thereof for the objects expected to be manipulated by the robotic system 100.)
determine one or more objects to be packed in a packing space, from among the plurality of objects, based on the one or more characteristics of each of the objects; ([0147] FIG. 11 is a flow diagram for a first example method 1100 of operating the robotic system 100 of FIG. 1 in accordance with one or more embodiments of the present technology. The method 1100 can be for deriving the packing plans 700 of FIG. 7A for placing objects (e.g., packages, cases, and/or boxes) into a container (e.g., the cart 410 of FIG. 4A and/or the cage 420 of FIG. 4C). The method 1100 can be implemented based on executing the instructions stored on one or more of the storage devices 204 of FIG. 2)
generate a primary placement sequence for the one or more objects to be packed in the packing space; ([0073] FIG. 7A is an illustration of an example packing plan 700 in accordance with one or more embodiments of the present technology. The robotic system 100 can use the discretized models 600 of FIG. 6 to derive the packing plan 700 that includes derived placement locations for a set of objects within or on the placement platform 308 of FIG. 3 (e.g., a container). The packing plan 700 can represent the placement locations and/or the placed objects in 2D and/or 3D. )
pack the one or more objects based on the primary placement sequence; ([0200] At block 1116, the robotic system 100 can implement the packing plan 700 (resulting from real-time processing or offline processing) for placing the available packages 742 in the container(s).)
determine a safety score for the packing of each of the one or more objects; ([0210] At decision block 1212, the robotic system 100 can determine whether the computed area/space is greater than one or more minimum threshold requirements for packing area/space. For example, the robotic system 100 can compare the size/dimensions of the placement zone to a minimum threshold generically applicable to all containers. Additionally or alternatively, the robotic system 100 can compare the size to that of the existing packing plan 700.)
determine whether the determined safety score of each object exceeds a threshold of safety score; and (Fig. 12 no 1214 or yes 1216)
execute a corrective action if the determined safety score is below the threshold of safety score, wherein the corrective action corrects placement of the object in the packing space.  ([0211] When the available placement area/space fails to satisfy the compared threshold(s), such as illustrated at block 1214, the robotic system 100 can reload or replace the container at the task location 116)
Regarding claim 7, Kanunikov teaches The system as claimed in claim 6, wherein the system generates the primary placement sequence by: ([0073] FIG. 7A is an illustration of an example packing plan 700 in accordance with one or more embodiments of the present technology. The robotic system 100 can use the discretized models 600 of FIG. 6 to derive the packing plan 700 that includes derived placement locations for a set of objects within or on the placement platform 308 of FIG. 3 (e.g., a container). The packing plan 700 can represent the placement locations and/or the placed objects in 2D and/or 3D.)
determining Internal Corner Points (ICP) and a Bounding Corner Points (BCP) of each bin from among a plurality of bins in the packing space; ([0087] The robotic system 100 can calculate the footprint density as a ratio between an actual occupied area 764 (e.g., a number of discretization units 602 of FIG. 6 or pixels corresponding to the shaded area) and an empty area 766 (e.g., a number of discretization units 602 corresponding to the enclosed/related areas).)
obtaining dimensions of the one or more objects to be packed; ([0041] The registration data 254 can include a dimension…for the objects expected to be manipulated by the robotic system 100)
determining a bin among the plurality of bins, that can accommodate each of the one or more objects, based on the dimensions of the object and the ICPs and BCPs of the bin; (Fig. 7 [0058] the robotic system 100 may derive, implement, and/or execute plans to place objects within the cart 410 and/or the cage 420 such that the objects contact and/or are supported by the vertically-oriented walls.)
generating the primary placement sequence based on the bins determined for each object and packing coordinates of each of the bins.   ([0073] FIG. 7A is an illustration of an example packing plan 700 in accordance with one or more embodiments of the present technology. The robotic system 100 can use the discretized models 600 of FIG. 6 to derive the packing plan 700 that includes derived placement locations for a set of objects within or on the placement platform 308 of FIG. 3 (e.g., a container). The packing plan 700 can represent the placement locations and/or the placed objects in 2D and/or 3D. )
Regarding claim 8, Kanunikov teaches The system as claimed in claim 7, wherein the system determines the ICPs by: 
collecting information pertaining to ICPs and BCPs of empty spaces existing in the packing space, after placement of each object in the packing space; ([0087] The robotic system 100 can calculate the footprint density as a ratio between an actual occupied area 764 (e.g., a number of discretization units 602 of FIG. 6 or pixels corresponding to the shaded area) and an empty area 766 (e.g., a number of discretization units 602 corresponding to the enclosed/related areas).)
determining whether the placed object overlaps with one or more of the existing empty spaces; ([0169] As an illustrative example, the robotic system 100 can calculate a reduced score for the placement combinations 744 or flag locations thereof that violate the overlap requirement 778 of FIG. 7C, the overhang requirement 780 of FIG. 7C, the vertical offset rule 790, the CoM offset requirement 784 of FIG. 7C, or a combination thereof described above. )
determining new ICP-BCP pairs with minimal overlap with the placed object, if the placed object is determined as having overlap with one or more of the existing empty spaces; and ([0090] For example, the horizontal offset rule 776 can be based on an overlap requirement 778, an overhang requirement 780, or a combination thereof. The overlap requirement 778 can include a minimum amount (e.g., a percentage or a ratio of length, width, and/or surface area) of overlap between the stacked packages.)
removing duplicate ICP-BCP pairs from among the determined ICP-BCP pairs.  ([0084] Based on the comparison, the robotic system 100 can eliminate duplicates of the resulting footprints. In some embodiments, the robotic system 100 can further compare transposed, rotated, and/or mirrored versions of the resulting footprints to eliminate related duplicates.)
Regarding claim 9, Kanunikov teaches The system as claimed in claim 7, wherein the system corrects placement of the object by: 
determining new ICPs for placing the object to match a determined ICP-BCP pair of an empty space determined for the object; ([0071] the discretized models 600 can include a container model (e.g., a container footprint model 622 and/or a container profile model 624) for each instance or type of the placement platform 308. The container models 622 and 624 can represent a placement surface (e.g., an inner bottom surface of an object receptacle having a lateral enclosure as illustrated in FIGS. 4A-4D) according to the discretization unit 602. The container models 622 and 624 can be based known or standard-size object receptacles. Moreover, the discretized models 600 can include a gripper footprint model 632 and/or a gripper profile model 634 that represent portions of robotic units used to perform tasks associated with placing the objects (e.g., the target objects 112) on/in the placement platform 308.)
changing current alignment of the object to match the determined new ICP- BCP pair; and ([0077] the robotic system 100 can derive and utilize an axis aligned bounding box (AABB) 730 for a set of objects designated for placement in the container. In other words, the AABB 730 can be a designated planar shape (e.g., a rectangle) that encompasses and/or is coincident with outer-most portions of the objects according to the derived placement plan. For the example illustrated in FIG. 7A, the AABB 730 can be a set of rectangles that are aligned according to a set of predetermined axes (e.g., x, y, and z axes) that coincides with outer-most points of the objects in the packing plan 700)
calibrating one or more hardware components responsible for handling alignment of the object.  ([0061] The gripper assembly 502 may include other components. In some embodiments, the gripper assembly 502 may include a calibration board 518 configured to provide functionalities used to determine location of the gripper assembly 502 and/or one or more portions thereof)
Regarding claim 10, Kanunikov teaches The system as claimed in claim 6, wherein the system determines the safety score by: 
identifying whether packing of an object has violated one or more regulations in a regulation list; ([0090] The horizontal offset rule 776 can include a regulation, a requirement, or a combination thereof for controlling horizontal offsets of vertical edges/surfaces between stacked items. [0092] The support separation rule 786 can include a regulation, a requirement, or a combination thereof for controlling a lateral separation distance 788 between the support packages 774. [0093] The vertical offset rule 790 can include a regulation, a requirement, or a combination thereof for controlling a support height difference 792 between vertical locations of the support packages 774. [0097] The wall-support rule 794 can include a regulation, a requirement, or a combination thereof for controlling placement of objects against/contacting a vertically-oriented container structure. [0100] The tilt-support rule 796 can include a regulation, a requirement, or a combination thereof for controlling placement of objects according to a tilt or a change in pose of the top package 772 with respect to contact between the top package 772 and the support wall 725. [0103] The multiple overhang rule 798 can include a regulation, a requirement, or a combination thereof for controlling placement of multiple/successive overhanging objects.)
determining extent of violation if the packing of the object is identified to have violated one or more of the regulations; ([0099]  the robotic system 100 can derive, analyze, and/or validate potential placement locations that violate the horizontal offset rule 776 but satisfy the wall-support rule 794.)
determining a penalty based on the determined extent of violation; and  ([0085] for potential placements of each package, the robotic system 100 can identify and eliminate placements that violate one or more requirements/constraints.)
determining the safety score based on the determined penalty for the identified one or more violations.  ([0171] Some examples of unimproved combinations can include when the currently processed placement eliminates the last of the placement combinations 744 in the priority queue 756 due to one or more of the violations and/or when the placement score remains constant for the preferred combinations across a threshold number of iterations. [0197] when the placed package is stacked on/over one or more previously processed packages, the robotic system 100 can eliminate any of the placement combinations 744 that violate the overlap requirement 778, the overhang requirement 780, the vertical offset rule 790, the CoM offset requirement 784, or a combination thereof, described above. In one or more embodiments, the robotic system 100 can eliminate any of the placement combinations 744 that violate fragility ratings of one or more packages under the processed package, such as by estimating the supported weights at the overlapped packages and comparing them to the corresponding fragility ratings. The robotic system 100 may select the placement location based on the remaining combinations.)
Regarding claim 11, Kanunikov teaches A non-transitory computer readable medium for bin packing (Claim 17 non-transitory computer-readable medium), the non-transitory computer readable medium comprising a plurality of instructions, which when executed, cause one or more hardware processors to: ([0019] Systems and methods for robotic systems with wall-based packing mechanisms are described herein. [0038]  the robotic system 100 (e.g., at one or more of the units and/or robots described above) can include electronic/electrical devices, such as one or more processors 202)
fetch an object list as input, wherein the object list comprises a plurality of objects and one or more characteristics of each of the plurality of objects; ([0041]  the storage devices 204 can store master data 252 that includes descriptions of objects (e.g., boxes, cases, and/or products) that may be manipulated by the robotic system 100. In one or more embodiments, the master data 252 can include registration data 254 for each such object. The registration data 254 can include a dimension, a shape (e.g., templates for potential poses and/or computer-generated models for recognizing the object in different poses), a color scheme, an image, identification information (e.g., bar codes, quick response (QR) codes, logos, etc., and/or expected locations thereof), an expected weight, other physical/visual characteristics, or a combination thereof for the objects expected to be manipulated by the robotic system 100.)
determine one or more objects to be packed in a packing space, from among the plurality of objects, based on the one or more characteristics of each of the objects; ([0147] FIG. 11 is a flow diagram for a first example method 1100 of operating the robotic system 100 of FIG. 1 in accordance with one or more embodiments of the present technology. The method 1100 can be for deriving the packing plans 700 of FIG. 7A for placing objects (e.g., packages, cases, and/or boxes) into a container (e.g., the cart 410 of FIG. 4A and/or the cage 420 of FIG. 4C). The method 1100 can be implemented based on executing the instructions stored on one or more of the storage devices 204 of FIG. 2)
generate a primary placement sequence for the one or more objects to be packed in the packing space; ([0073] FIG. 7A is an illustration of an example packing plan 700 in accordance with one or more embodiments of the present technology. The robotic system 100 can use the discretized models 600 of FIG. 6 to derive the packing plan 700 that includes derived placement locations for a set of objects within or on the placement platform 308 of FIG. 3 (e.g., a container). The packing plan 700 can represent the placement locations and/or the placed objects in 2D and/or 3D. )
pack the one or more objects based on the primary placement sequence; ([0200] At block 1116, the robotic system 100 can implement the packing plan 700 (resulting from real-time processing or offline processing) for placing the available packages 742 in the container(s).)
determine a safety score for the packing of each of the one or more objects; ([0210] At decision block 1212, the robotic system 100 can determine whether the computed area/space is greater than one or more minimum threshold requirements for packing area/space. For example, the robotic system 100 can compare the size/dimensions of the placement zone to a minimum threshold generically applicable to all containers. Additionally or alternatively, the robotic system 100 can compare the size to that of the existing packing plan 700.)
determine whether the determined safety score of each object exceeds a threshold of safety score; and (Fig. 12 no 1214 or yes 1216)
execute a corrective action if the determined safety score is below the threshold of safety score, wherein the corrective action corrects placement of the object in the packing space.  ([0211] When the available placement area/space fails to satisfy the compared threshold(s), such as illustrated at block 1214, the robotic system 100 can reload or replace the container at the task location 116)
Regarding claim 12, Kanunikov teaches The non-transitory computer readable medium as claimed in claim 11, wherein the non-transitory computer readable medium generates the primary placement sequence by: ([0073] FIG. 7A is an illustration of an example packing plan 700 in accordance with one or more embodiments of the present technology. The robotic system 100 can use the discretized models 600 of FIG. 6 to derive the packing plan 700 that includes derived placement locations for a set of objects within or on the placement platform 308 of FIG. 3 (e.g., a container). The packing plan 700 can represent the placement locations and/or the placed objects in 2D and/or 3D.)
determining Internal Corner Points (ICP) and a Bounding Corner Points (BCP) of each bin from among a plurality of bins in the packing space; ([0087] The robotic system 100 can calculate the footprint density as a ratio between an actual occupied area 764 (e.g., a number of discretization units 602 of FIG. 6 or pixels corresponding to the shaded area) and an empty area 766 (e.g., a number of discretization units 602 corresponding to the enclosed/related areas).)
obtaining dimensions of the one or more objects to be packed; ([0041] The registration data 254 can include a dimension…for the objects expected to be manipulated by the robotic system 100)
determining a bin among the plurality of bins, that can accommodate each of the one or more objects, based on the dimensions of the object and the ICPs and BCPs of the bin; and  (Fig. 7 [0058] the robotic system 100 may derive, implement, and/or execute plans to place objects within the cart 410 and/or the cage 420 such that the objects contact and/or are supported by the vertically-oriented walls.)
generating the primary placement sequence based on the bins determined for each object and packing coordinates of each of the bins.   ([0073] FIG. 7A is an illustration of an example packing plan 700 in accordance with one or more embodiments of the present technology. The robotic system 100 can use the discretized models 600 of FIG. 6 to derive the packing plan 700 that includes derived placement locations for a set of objects within or on the placement platform 308 of FIG. 3 (e.g., a container). The packing plan 700 can represent the placement locations and/or the placed objects in 2D and/or 3D. )
Regarding claim 13, Kanunikov teaches The non-transitory computer readable medium as claimed in claim 12, wherein the non-transitory computer readable medium determines the ICPs by: 
collecting information pertaining to ICPs and BCPs of empty spaces existing in the packing space, after placement of each object in the packing space; ([0087] The robotic system 100 can calculate the footprint density as a ratio between an actual occupied area 764 (e.g., a number of discretization units 602 of FIG. 6 or pixels corresponding to the shaded area) and an empty area 766 (e.g., a number of discretization units 602 corresponding to the enclosed/related areas).)
determining whether the placed object overlaps with one or more of the existing empty spaces; ([0169] As an illustrative example, the robotic system 100 can calculate a reduced score for the placement combinations 744 or flag locations thereof that violate the overlap requirement 778 of FIG. 7C, the overhang requirement 780 of FIG. 7C, the vertical offset rule 790, the CoM offset requirement 784 of FIG. 7C, or a combination thereof described above. )
determining new ICP-BCP pairs with minimal overlap with the placed object, if the placed object is determined as having overlap with one or more of the existing empty spaces; and ([0090] For example, the horizontal offset rule 776 can be based on an overlap requirement 778, an overhang requirement 780, or a combination thereof. The overlap requirement 778 can include a minimum amount (e.g., a percentage or a ratio of length, width, and/or surface area) of overlap between the stacked packages.)
removing duplicate ICP-BCP pairs from among the determined ICP-BCP pairs.  ([0084] Based on the comparison, the robotic system 100 can eliminate duplicates of the resulting footprints. In some embodiments, the robotic system 100 can further compare transposed, rotated, and/or mirrored versions of the resulting footprints to eliminate related duplicates.)
Regarding claim 14, Kanunikov teaches The non-transitory computer readable medium as claimed in claim 12, wherein the non-transitory computer readable medium corrects placement of the object by: 
determining new ICPs for placing the object to match a determined ICP-BCP pair of an empty space determined for the object; ([0071] the discretized models 600 can include a container model (e.g., a container footprint model 622 and/or a container profile model 624) for each instance or type of the placement platform 308. The container models 622 and 624 can represent a placement surface (e.g., an inner bottom surface of an object receptacle having a lateral enclosure as illustrated in FIGS. 4A-4D) according to the discretization unit 602. The container models 622 and 624 can be based known or standard-size object receptacles. Moreover, the discretized models 600 can include a gripper footprint model 632 and/or a gripper profile model 634 that represent portions of robotic units used to perform tasks associated with placing the objects (e.g., the target objects 112) on/in the placement platform 308.)
changing current alignment of the object to match the determined new ICP- BCP pair; and ([0077] the robotic system 100 can derive and utilize an axis aligned bounding box (AABB) 730 for a set of objects designated for placement in the container. In other words, the AABB 730 can be a designated planar shape (e.g., a rectangle) that encompasses and/or is coincident with outer-most portions of the objects according to the derived placement plan. For the example illustrated in FIG. 7A, the AABB 730 can be a set of rectangles that are aligned according to a set of predetermined axes (e.g., x, y, and z axes) that coincides with outer-most points of the objects in the packing plan 700)
calibrating one or more hardware components responsible for handling alignment of the object.  ([0061] The gripper assembly 502 may include other components. In some embodiments, the gripper assembly 502 may include a calibration board 518 configured to provide functionalities used to determine location of the gripper assembly 502 and/or one or more portions thereof)
Regarding claim 15, Kanunikov teaches  The non-transitory computer readable medium as claimed in claim 11, wherein the non-transitory computer readable medium determines the safety score by: 
identifying whether packing of an object has violated one or more regulations in a regulation list; ([0090] The horizontal offset rule 776 can include a regulation, a requirement, or a combination thereof for controlling horizontal offsets of vertical edges/surfaces between stacked items. [0092] The support separation rule 786 can include a regulation, a requirement, or a combination thereof for controlling a lateral separation distance 788 between the support packages 774. [0093] The vertical offset rule 790 can include a regulation, a requirement, or a combination thereof for controlling a support height difference 792 between vertical locations of the support packages 774. [0097] The wall-support rule 794 can include a regulation, a requirement, or a combination thereof for controlling placement of objects against/contacting a vertically-oriented container structure. [0100] The tilt-support rule 796 can include a regulation, a requirement, or a combination thereof for controlling placement of objects according to a tilt or a change in pose of the top package 772 with respect to contact between the top package 772 and the support wall 725. [0103] The multiple overhang rule 798 can include a regulation, a requirement, or a combination thereof for controlling placement of multiple/successive overhanging objects.)
determining extent of violation if the packing of the object is identified to have violated one or more of the regulations; ([0099]  the robotic system 100 can derive, analyze, and/or validate potential placement locations that violate the horizontal offset rule 776 but satisfy the wall-support rule 794.)
determining a penalty based on the determined extent of violation; and  ([0085] for potential placements of each package, the robotic system 100 can identify and eliminate placements that violate one or more requirements/constraints.)
determining the safety score based on the determined penalty for the identified one or more violations. ([0171] Some examples of unimproved combinations can include when the currently processed placement eliminates the last of the placement combinations 744 in the priority queue 756 due to one or more of the violations and/or when the placement score remains constant for the preferred combinations across a threshold number of iterations. [0197] when the placed package is stacked on/over one or more previously processed packages, the robotic system 100 can eliminate any of the placement combinations 744 that violate the overlap requirement 778, the overhang requirement 780, the vertical offset rule 790, the CoM offset requirement 784, or a combination thereof, described above. In one or more embodiments, the robotic system 100 can eliminate any of the placement combinations 744 that violate fragility ratings of one or more packages under the processed package, such as by estimating the supported weights at the overlapped packages and comparing them to the corresponding fragility ratings. The robotic system 100 may select the placement location based on the remaining combinations.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        




/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664